Deen, Presiding Judge.
Jerome Bell was convicted by a Thomas County, Georgia, jury of violating the Georgia Controlled Substances Act, Code Ann. § 79A-811 (1). More than one ounce of marijuana was discovered in Bell’s bedroom during a warrantless consent search conducted by police officers acting upon information from Bell’s great-uncle, the head of the household where Bell resided. The defendant contended that he had found the marijuana lying on the ground in a park near his residence and had intended to dispose of it in some unspecified “legal” manner other than turning it over to police. Bell enumerates as error the court’s denial of his motion to suppress.
*478Decided November 22, 1982.
H. Lamar Cole, District Attorney, Jim Hardy, Assistant District Attorney, for appellee.
Appellant’s appointed counsel has filed a motion in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed a brief raising points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an extensive examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. On the basis of that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record and that a rational trier of fact could have found from the evidence presented at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).

Judgment affirmed.


Sognier and Pope, JJ., concur.